DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,702,841, 10,710,940, 10,640,433, 10,626,062, 11,084,765 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, S.B. Becker (U.S. Patent No. 2,453,740) reference discloses a fluidized bed reactor 10 (see FIG. 2) comprising: a first reactor feed distributor (i.e., a distributor 42a with openings 42b at the bottom of the fluidized bed for distributing naphthalene from line 42) and a plurality of second reactor feed distributors (i.e., two distributors 43a and 44a for respectively feeding naphthalene from lines 43 and 44), wherein the first reactor feed distributor and the plurality of second reactor feed distributors are sequentially arranged along the gas flow direction in the fluidized bed reactor (i.e., the gas flows upwards) and a first gas-solid separator 24 wherein a catalyst outlet 43 of the first reactor gas-solid separator is placed at the bottom of a reaction zone and a gas outlet 25. However, Becker reference does not disclose the first reactor gas-solid separator is provided with a regenerated catalyst inlet and a gas outlet of the first reactor gas-solid separator is placed in the dilute phase zone. There is no motivation/suggestion to modify the fluidized bed reactor 10 of Becker with these structures.
Claims 2, 4, 5, 7, 9-17 and 19-24 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kammerhofer et al. (DE 10 2006 049 546) (see FIG. 1, abstract, and machine translation) discloses a fluidized bed reactor (i.e., a fluidized bed reactor 14 containing a fluidized bed of catalyst particles 13) comprising a first reactor feed distributor (i.e., a gas distribution tray 29 for distributing a gas from feed line 27) and a plurality of second reactor feed distributors (i.e., three gas distributors 38, 39, and 40 for respectively distributing a gas from gas inlets 4, 5 and 6), the first reactor feed distributor 29 and the plurality of second reactor feed distributors 38, 39, 40 being sequentially arranged along the gas flow direction in the fluidized bed reactor 14 (i.e., the gas flows from a lower gas inlet 10 to an upper reaction gas outlet 11).
Whitely et al. (US 2,953,517) discloses a fluidized bed reactor (see FIG. 1) comprising a first reactor feed distributor (i.e., the lowermost feed nozzle 23) and a plurality of second reactor feed distributors (i.e., the middle and uppermost feed nozzles 23), wherein the first reactor feed distributor and the plurality of second reactor feed distributors 23, 23, 23 are sequentially arranged along the gas flow direction in the fluidized bed reactor (i.e., the gas flows upwards).
Johnson et al. (US 6,642,426) (see Figure) discloses a fluidized bed reactor (i.e., a reactor vessel) containing a single fluidized bed reaction zone 14; (see FIG. 1) for preparing para-xylene comprising: a first reactor feed distributor (i.e., an introduction device 24, “... including conventional devices known in the art (e.g., injector nozzles, perforated grids, pipe grids, etc.),” see column 7, lines 5-8; also, an introduction device 30) and a plurality of second reactor feed distributors (i.e., a manifold or pipe grid arrangement of four distributors 28a, 28b, 28c and 28d for introducing a feed at a plurality of locations in the interior of the fluidized bed reaction zone 14), the first reactor feed distributor 24,30 and the plurality of second reactor feed distributors 28a, 28b, 28c and 28d are sequentially arranged along the gas flow direction in the fast fluidized bed reactor.
Han et al. (US 2013/0165724) (see FIG. 2) discloses a device suitable for preparing para-xylene and coproducing light olefins from methanol and/or dimethyl ether and benzene (see paragraph [0010]; light olefins can further be produced by side reactions, see paragraph [0004]), said device comprising: a fluidized bed reactor 1011 comprising a first reactor feed distributor (i.e., a sparger 102a; see paragraph [0023]) and a plurality of second reactor feed distributors (i.e., three spargers 102b, 102c, and 102d; see paragraph [0023]), wherein the first reactor feed distributor 102a and the plurality of second reactor feed distributors 102b, 102c, and 102d are sequentially arranged along the gas flow direction in the reactor; and a fluidized bed regenerator 1013 for regenerating a catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774